DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The examiner considers the preliminary amendment submitted 19 August 2021 herein.  

Claim Objections
Claims 41, 44, and 48 objected to because of the following informalities:
	Regarding claim 41, claim 41 describes a filler material “disbursed” into a base material (ll. 5, 8 of the claim).  To disburse something means to pay out, e.g. from a monetary fund.  Based on the context of a filler and a base material, the examiner observes “disbursed” likely should be “dispersed”.
	Regarding claim 44, claim 44 recites “co-polymer copolymer” (ll. 9 – 10, two instances).  The examiner recommends a single one of “co-polymer” or “copolymer” to remove redundancy.
	Regarding claim 48, similar to claim 41, claim 48 refers to filler material “disbursed” in a base material (ll. 1 – 2 of the claim).  For similar reasons to those discussed with respect to claim 41, the examiner recommends “dispersed” rather than “disbursed”.
	Appropriate correction is required.

Double Patenting
Claims 41 – 44 and 46 – 58 of this application is patentably indistinct from claim 42 – 45 and 47 – 59, respectively, of Application No. 17/165,363.  Pursuant to 37 CFR 1.78(f), when two or more applications filed by the same applicant or assignee contain patentably indistinct claims, elimination of such claims from all but one application may be required in the absence of good and sufficient reason for their retention during pendency in more than one application.  Applicant is required to either cancel the patentably indistinct claims from all but one application or maintain a clear line of demarcation between the applications.  See MPEP § 822.
In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
	Claim 45 is provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 46 of copending Application No. 17/165,363 (reference application, hereinafter “the ‘363 application”).  Although the claims at issue are not identical, they are not patentably distinct from while most of the species recited in claim 45 of the instant application and claim 46 of the ‘336 application are the same, some species are not.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 41 – 58 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Regarding claim 41, claim 41 recites “the thermally conductive elements are preferentially oriented along a primary direction from the first major surface towards the second major surface” (ll. 10 – 11 of the claim).  Per MPEP § 2173.05(d):
Description of examples or preferences is properly set forth in the specification rather than the claims. If stated in the claims, examples and preferences may lead to confusion over the intended scope of a claim. In those instances where it is not clear whether the claimed narrower range is a limitation, a rejection under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph should be made. The examiner should analyze whether the metes and bounds of the claim are clearly set forth. Note that the mere use of the phrase "such as" or "for example" in a claim does not by itself render the claim indefinite.

In the case of claim 41, it is unclear if the term “preferentially” indicates a requirement of the orientation of the thermally conductive elements being as recited.  Based on the specification as a whole, it appears the intent of claim 41 is to have the thermally conductive elements oriented along the primary direction.  If this is indeed the case, the examiner recommends removing “preferentially” in order to remove any ambiguity as to this matter.
	Furthermore, claim 41 recites the limitation “the filler” in l. 22 of the claim.  There is insufficient antecedent basis for this limitation in the claim.  However, based on the recitation of “filler material” material”.  If this is indeed the case, the examiner recommends revision thereto in order to avoid any ambiguity as to this matter.
	Furthermore, claim 41 recites the limitation “the thermally conductive elements” in ll. 10, 17 – 18, 21, and 22 of the claim.  There is insufficient antecedent basis for this limitation in the claim.  However, based on the recitation of “anisotropically oriented thermally conductive elements”, “the thermally conductive elements” as highlighted likely refers to “the anisotropically oriented thermally conductive elements”.  If this is indeed the case, the examiner recommends revision thereto in order to avoid any ambiguity as to this matter.
	Regarding claims 42 – 58, each of claims 42 – 58 depends, directly or indirectly, on claim 41.  A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.  AIA  35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, fourth paragraph.  Accordingly, each of claims 42 – 58 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for at least the same reasons as claim 41.
	Regarding claim 44, the phrase “such as” (l. 3 of the claim) renders the claim indefinite because it is unclear whether the limitations following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).  
	Regarding claim 57, claim 57 states “the at least one thermally conductive element”.  Claim 42 requires anisotropically oriented thermally conductive elements (e.g. ll. 8 – 9 of the claim), and claim 57 requires at least one thermally conductive element in thermal communication between and exposed at first and second major surfaces (ll. 1 – 3 of the claim).  It is unclear which thermally conductive element is referenced in claim 58.  The examiner’s best understanding of claim 57 is that it is the at least one thermally conductive element recited in claim 56.  To avoid potential confusion with the anisotropically oriented thermally conductive elements of claim 44, on the assumption the examiner’s understanding is correct, the examiner recommends revision of claim 57 to more clearly highlight “the at least one thermally conductive element” in claim 57 is that of claim 56.
	Regarding claim 58, claim 58 states “the at least one thermally conductive element”.  Claim 41 requires anisotropically oriented thermally conductive elements (e.g. ll. 8 – 9 of the claim), and claim 56 

The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 57 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.
	Regarding claim 57, claim 57 states “the at least one thermally conductive element comprises one of a sheet, a strip, a pillar and another shape” (ll. 1 – 2 of the claim).  The phrase “another shape” in the context of claim 57 is understood to mean any shape which is not a sheet, strip or pillar.  As such, claim 57 as written encompasses all possible shapes for the at least one thermally conductive element.  Accordingly, claim 57 fails to further limit claim 56.
	Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ETHAN A UTT whose telephone number is (571)270-0356. The examiner can normally be reached Monday through Friday, 7:30 A.M. to 5:00 P.M. Eastern.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Veronica Ewald can be reached on 571-272-8519. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ETHAN A. UTT/Examiner, Art Unit 1783                                                                                                                                                                                                        
/MARIA V EWALD/Supervisory Patent Examiner, Art Unit 1783